Citation Nr: 1412640	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a double hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the Veteran's claims file is currently with the RO in Montgomery, Alabama.

In June 2010, the Veteran filed a substantive appeal (VA Form 9) in which he requested a Board hearing before a Veterans Law Judge sitting at the RO.  In September 2011, the Veteran requested a local hearing before a Decision Review Officer  (DRO) at the RO instead of a Board hearing.  As such, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).  In August 2013, a hearing was held before a DRO at the RO in Montgomery, Alabama.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from April 2003 to November 2010, which were considered by the agency of original jurisdiction (AOJ) in the December 2013 supplemental statement of the case, and the Veteran's representative's February 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran claims that he is entitled to service connection for a double hernia.  Specifically, he maintains that he sustained a double hernia from lifting heavy pots and pans while working as a food service attendant at the Barksdale Air Force Base in Louisiana.  He further avers that he underwent surgery for the double hernia at base hospital, after which he was placed on light duty until his separation from service.

The Board finds that a remand is necessary to obtain any relevant outstanding service personnel, hospitalization, and medical records, since they could contain information pertaining to his in-service hospitalization which may confirm that the Veteran underwent double hernia surgery in service.  Therefore, on remand, attempts should be made to obtain such records from any appropriate source, to include the National Personnel Records Center (NPRC).

Specifically, the record reflects that the Veteran's complete service personnel records were not sought.  Rather, the AOJ only requested pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside of the U.S.  See December 2010 Personal Information Exchange System (PIES) Report.  Consequently, such records should be obtained on remand, especially as the Veteran has claimed that he was placed on a light duty consisting of light janitorial or maintenance work following his double hernia surgery until his separation from service.  See June 2010 Form 9; October 2013 Hearing Transcript, p. 6, 7, 14, 15.

Second, because the record does not manifest efforts made to obtain hospitalization or clinical records from the base hospital at the Barksdale Air Force Base in Louisiana, such records should be obtained on remand.

Third, the record reflects that efforts were made to obtain medical, dental, Surgeon General's Office, and sick morning report records for the period from September 1955 to March 1956.  See September 2007 PIES Request.  However, the Veteran has indicated that his double hernia surgery may have occurred in 1954 or January 1955 (see October 2013 Hearing Transcript, p. 4, 8) or as late as three months prior to his separation from service in August 1956, i.e., approximately May 1956 or June 1956.  See June 2010 Form 9.  Therefore, efforts should be made so obtain such records from October 1954 to August 1955 and from May 1956 and June 1956.

The Board also notes that the record reflects that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  See April 1987 Letter from Health and Human Services (concerning review of an Administrative Law Judge's decision on his SSA claim); February 1986 SSA Letter (concerning receipt of Social Security Disability benefits).  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award, if any.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  

Finally, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  The Veteran has asserted that he received treatment at the Detroit, Michigan VA Medical Center (VAMC); Birmingham, Alabama VAMC; and the Bessemer, Alabama, VA Clinic.  Specifically, he alleged that he received treatment or had additional surgery for his double hernia in either 1957 or 1958 at one of these VA facilities.  However, the record reflects only that unsuccessful efforts were made to secure the Veteran's VA treatment records from the Detroit VAMC from September 1956 to August 1957.  See February 2010 RO Letter.  Additionally, the December 2013 SSOC shows that there was electronic review of VA outpatient treatment records from the Birmingham VAMC dated from October 1999 to September 2013, however such records from December 2011 to September 2013 have not been, but should be, associated with the paper claims file or the electronic Virtual VA or VBMS files.  Therefore, while on remand, records of treatment of, or hospitalization for, the Veteran's double hernia from these VA facilities should be sought from the (1) Detroit VAMC from August 1957 to December 1958, (2) Birmingham VAMC from September 1956 until September 1999 and from December 2011 forward, and (3) Bessemer VA Clinic from September 1957 forward should be obtained, and the Veteran should be asked to identify any other VA healthcare provider who has treated his double inguinal hernia.  All outstanding, identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain the following service records: (a) the Veteran's complete service personnel records, (b) clinical records of the Veteran's treatment and hospitalization at the base hospital of the Barksdale Air Force Base in Louisiana, and (c) service medical records (including Surgeon General's Office and sick morning records) from October 1954 to August 1955 and from May 1956 and June 1956, from any appropriate source.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. Request that the Veteran identify any non-VA healthcare provider who has treated his double hernia.  After obtaining any necessary authorization forms, obtain all identified, outstanding records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Obtain outstanding, relevant VA treatment records concerning treatment of the Veteran's double hernia from (a) Detroit VAMC from August 1957 to December 1958, (b) Birmingham VAMC from September 1956 until September 1999 and from December 2011 forward, and (c) Bessemer VA Clinic from September 1957 forward.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Contact the SSA and request and associate with the claims file the Veteran's complete SSA records, including any administrative decisions on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

